[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON HEARING IN DAMAGES
Plaintiff brought this action for payment for medical services rendered to defendant. Plaintiff was granted summary judgment on each of the two counts of its complaint — contract and quantum meruit.
 Facts and Damages
There was a contract1 between the parties. Plaintiff fulfilled all of its duties under that contract. The defendant has paid nothing on said contract and owes plaintiff $65,758.42.
Even if there were no true written contract the reasonable value of the drugs and services provided by plaintiff was the same amount.
No attorney's fees are awarded.
Judgment for plaintiff for $65,758.42 plus statutory interest from December 17, 1996.
N. O'Neill, J.